EXHIBIT 10.1


AMENDMENT TO REAL ESTATE TERM NOTE
 
THIS AMENDMENT TO REAL ESTATE TERM NOTE (this "Amendment"), made and effective
as of the 30th day of September, 2008, is by and among CAVALIER HOMES, INC., a
Delaware corporation, CAVALIER HOME BUILDERS, LLC, a Delaware limited liability
company, CAVALIER REAL ESTATE CO., INC., a Delaware corporation, QUALITY HOUSING
SUPPLY, LLC, a Delaware limited liability company, CIS FINANCIAL SERVICES, INC.,
an Alabama corporation f/k/a "Cavalier Acceptance Corporation", and RIDGE POINTE
MANUFACTURING, LLC, an Alabama limited liability company (individually, a
"Borrower" and collectively, the "Borrowers"), and FIRST COMMERCIAL BANK, an
Alabama state banking corporation (the "Lender").
 
RECITALS:
 
A. The Lender and the Borrowers, either by original execution or subsequent
assumption, are parties to that certain Amended and Restated Revolving and Term
Loan Agreement dated as of March 31, 2000, as amended by that certain First
Amendment to Amended and Restated Revolving and Term Loan Agreement dated as of
September 29, 2000, as further amended by that certain Second Amendment to
Amended and Restated Revolving and Term Loan Agreement dated as of May 4, 2001,
as further amended by that certain Third Amendment to Amended and Restated
Revolving and Term Loan Agreement entered into during June 2002, as further
amended by that certain Fourth Amendment to Amended and Restated Revolving and
Term Loan Agreement dated as of October 25, 2002, and as further amended by that
certain Fifth Amendment to Amended and Restated Revolving and Term Loan
Agreement entered into as of August 6, 2003, Sixth Amendment to Amended and
Restated Revolving and Term Loan Agreement entered into as of October 26, 2004,
Seventh Amendment to Amended and Restated Revolving and Term Loan Agreement
entered into as of October 25, 2005, Eighth Amendment to Amended and Restated
Revolving and Term Loan Agreement entered into as of December 6, 2005, and Ninth
Amendment to Amended and Restated Revolving and Term Loan Agreement entered into
as of May 23, 2006, Tenth Amendment to Amended and Restated Revolving and Term
Loan Agreement entered into as of February 21, 2007, and Eleventh Amendment to
Amended and Restated Revolving and Term Loan Agreement entered into as of June
26, 2007, and Twelfth Amendment to Amended and Restated Revolving and Term Loan
Agreement dated as of February 22, 2008 (as heretofore amended, the "Loan
Agreement").  Unless otherwise defined herein or unless the context shall
expressly indicate otherwise, all capitalized terms which are used herein shall
have their respective meanings given to them in the Loan Agreement.
 
B. Borrowers, except for CIS Financial Services, Inc., (“CIS”) are parties to
that certain Real Estate Note executed in favor of First Commercial Bank dated
as of August 6, 2003, (the “Term Note”) pursuant to which Borrower borrowed from
Lender and Lender loan to Borrowers the sum of $10,000,000.  CIS has
subsequently been added as an obligor with respect to the obligations
represented by the Term Note and the Loan Agreement referenced therein.  The
outstanding balance of the note is $2,580,461.53.
 
C. The Lender and the Borrowers have agreed to amend the Term Note in order to
change the payment terms and the interest rate thereunder, all as herein set
forth.
 

1697515 v1
 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, for good and valuable consideration and the mutual undertakings
of the parties, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto do hereby agree, each with the other, as follows:
 
1. The definition of “Loan Agreement” contained in Section 1 of the Term Note is
hereby amended to read as provided in the Recitals hereto.
 
2. The Term Note is hereby amended by changing the definition of “Fixed Rate”
contained in Section 1 thereof to read in its entirety as follows:
 
“Fixed Rate” shall mean a fixed per annum rate of interest equal to seven
percent (7%).
 
3. Section 3(b) of the Term Note is hereby amended to provide as follows;
 
(b)           Except as otherwise provided herein, during the First Extension
Term, the outstanding principal balance hereof shall bear interest at a per
annum rate equal to the lesser of (i) the Fixed Rate, or (ii) the maximum rate
allowed by applicable law.
 
4. The parties acknowledge that Bank has not heretofore communicated the
interest rate for the First Extension Term as provided in the Note and that
accordingly the Fixed Rate (prior to amendment hereby) has remained in force and
effect during a period extending beyond the Primary Term.  The parties agree
that notwithstanding that fact, the modifications contained in Section 2 and 3
hereof shall be effective at the commencement of the First Extension Term
provided for in the Term Note.
 
5. The parties acknowledge and agree that the monthly installment payment of
principal and interest called for in Section 4(b) of the Term Note is and shall
be $32,400.00.
 
6. Borrower agrees to pay directly or reimburse Lender for all fees, expenses
and out-out-pocket costs incurred by the Lender, any and all filing fees,
recording fees or taxes, documentary stamp or intangibles taxes, and reasonable
expenses and fees of Lender's legal counsel, incurred in connection with the
preparation, amendment, modification or enforcement of this Amendment and all
other documents executed and delivered in connection herewith.  Borrower shall
execute and deliver to Lender all further documents and perform all other acts
which Lender reasonably deems necessary or appropriate to perfect or protect its
security for the Obligations.  Both Borrower and the individual executing this
Amendment on behalf of Borrower represents and warrants all other documents and
instruments executed by Borrower in connection with this Amendment or in
furtherance hereof, have each been duly authorized, executed and delivered on
behalf of Borrower, and constitute valid and binding obligations of Borrower.
 
7. Except as otherwise expressly set forth in this Amendment, all Collateral
described in any agreement providing security for any Obligation of the
Borrowers, or any of them, shall remain subject to the liens, pledges, security
interests and assignments of any such agreements as security for the
Obligations, and all other indebtedness described therein; nothing contained in
this Amendment shall be construed to constitute a novation of any of the
 

1697515 v1                                                                    
 
2

--------------------------------------------------------------------------------

 

indebtedness evidenced by the Notes, as amended, or to release, satisfy,
discharge or otherwise affect or impair in any manner whatsoever (a) the
validity or enforceability of any of the indebtedness evidenced by the Notes, as
amended; (b) the liens, pledges, security interests, assignments and conveyances
effected by the Loan Agreement, the Security Documents and any other agreement
securing any of the Notes, as amended, or the priority thereof; (c) the
liability of any maker, endorser, surety, guarantor or other Person that may now
or hereafter be liable under or on account of any of the Notes, as amended, or
any agreement securing any or all of the Notes, as amended; or (d) any other
security or instrument now or hereafter held by Lender as security for or as
evidence of any of the above-described indebtedness. Without in any way limiting
the foregoing, each Borrower acknowledges and agrees that the indebtedness
evidenced by each of the Notes is and shall remain secured by the Collateral
described in the Loan Agreement and in the Security Documents.
 
8. Borrowers, jointly and severally, hereby represent and warrant to Lender that
(i) the officers of each Borrower executing this Amendment have been duly
authorized to do so and such Amendment and the Loan Agreement are valid and
binding upon each Borrower which is a party thereto in every respect,
enforceable in accordance with their terms, (ii) each and every representation
and warranty set forth in Article VI of the Loan Agreement is true and correct
as of the date hereof, (iii) no Event of Default, nor any event that, upon
notice or lapse of time or both, would constitute an Event of Default, has
occurred and is continuing, and (iv) as of the date hereof, it has no defenses
or offsets with respect to the Obligations, as herein modified.
 
9. Unless otherwise expressly modified or amended hereby, all terms and
conditions of the Loan Agreement as heretofore amended shall remain in full
force and effect, and the same, as amended hereby, are hereby ratified and
confirmed in all respects.  This Amendment shall inure to and be binding upon
and enforceable by Borrowers and Lender and their respective successors and
assigns.  This Amendment may be executed in one or more counterparts, each of
which when executed and delivered shall constitute an original. All such
counterparts shall together be deemed to be one and the same instrument. The
parties agree that any facsimile signature of any party on any counterpart
original of this Amendment shall be deemed to be an original signature of such
party for all purposes and shall fully bind the party whose facsimile signature
appears on the counterpart original.  Time is of the essence in the performance
of each and every term, covenant, condition and agreement set forth herein.
 
[No further text this page; Signature page follows.]
 
 
1697515 v1                                                                    
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be properly
executed and delivered as of the day and year first above written.
 
 

 
BORROWERS:
     
CAVALIER HOMES, INC., a Delaware corporation
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Vice President
                   
CAVALIER HOME BUILDERS, LLC, a Delaware limited liability company
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Vice President
             
CAVALIER REAL ESTATE CO., INC., a Delaware corporation
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
President
             
QUALITY HOUSING SUPPLY, LLC, a Delaware limited liability company
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Vice President
             
CIS FINANCIAL SERVICES, INC., an Alabama corporation
       
By:
/s/ PAULA REEVES
 
Print Name:
Paula Reeves
 
Title:
President




1697515 v1                                                                    
 
4

--------------------------------------------------------------------------------

 




             
RIDGE POINTE MANUFACTURING, LLC, an Alabama limited liability company
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Managing Member
     




1697515 v1                                                                    
 
5

--------------------------------------------------------------------------------

 






 
LENDER:
       
FIRST COMMERCIAL BANK, an Alabama banking corporation
       
By:
/s/ JAMES W. BRUNSTAD
 
Print Name:
James W. Brunstad
 
Title:
Senior Vice President



 

1697515 v1                                                                    
 
6

--------------------------------------------------------------------------------

 
